DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 05/03/2022. Claims 1-2, 5-12 and 14-18 are pending and have been examined.
Any previous objection or rejection not mentioned in this OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
With respect to the Obviousness Type Double patenting Rejection, the Applicant has amended the independent claims. As a result, the Applicant has overcome the Double Patenting Rejection as the corresponding limitation as newly added is not found in the co-pending application.
With respect to the 35 USC 102 rejections, the applicant has amended the independent claims by including the limitations of “wherein the obtaining the space type information includes: obtaining sensing information corresponding to analog information or a particular physical quantity of the particular space by a sensing device; and obtaining area information, distance information, noise information, and howling information for the particular space based on the sensing information.” These amendments overcome the prior art of record and after an update search places the case in condition for allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Jankowski teaches a method of updating a speech recognition model using a mobile agent in real-time (see [0100], received by a robot, [0191], where real-time selection of ASR model disclosed), the method comprising: obtaining, in real-time, space type information for a particular space where the mobile agent is located (see [0100], where features are extracted by the robot  [0110], where robot deployed in real world environment); varying, in real-time, parameters of a speech recognition model used in the particular space based on the space type information (see [0100], where based on condition received from the condition classifier a ASR model is selected); and performing a speech recognition service based on the speech recognition model including the varied parameters (see [0165], where output text string produced). Furthermore, Jankowski teaches wherein obtaining the space type information includes: 
obtaining sensing information corresponding to analog information or a particular physical quantity of the particular space by a sensing device (see [0138]-[0140], where noise level is determined as a condition); and obtaining the space type information based on the sensing information (see [0018], where noise condition of raw audio is associated to a background noise condition of a particular linguistic model (i.e. space type information)). Furthermore,  Jankowski teaches wherein obtaining the space type information includes obtaining at least any one or more of area information, distance information, noise information (see [0014], where background noise condition of a particular linguistic model is determined), or howling information for the particular space based on the sensing information.
Furthermore, the various prior art cited in the previous Office Action in the references cited further does not specifically teach the limitation of ““wherein the obtaining the space type information includes: obtaining sensing information corresponding to analog information or a particular physical quantity of the particular space by a sensing device; and obtaining area information, distance information, noise information, and howling information for the particular space based on the sensing information.” 
Hence, none of the cited prior art references either alone or in combination thereof teaches the limitations of “wherein the obtaining the space type information includes: obtaining sensing information corresponding to analog information or a particular physical quantity of the particular space by a sensing device; and obtaining area information, distance information, noise information, and howling information for the particular space based on the sensing information” as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/18/2022